Casey, J. (concurring).
We agree with the majority that the order granting a preliminary injunction to the plaintiff herein should be reversed for the reasons stated in the decision. We add that we do not believe that Gelder Med. Group v Webber (41 NY2d 680) on whose authority the dissent seemingly relies compels a contrary result. In Gelder, the remaining partners had clearly shown on their motion for summary judgment that the expelled partner was disaffecting the partnership business. The Court of Appeals held, therefore, that the record did not reveal bad faith on the part of the remaining partners and stated (supra, p 684) that "Assuming, not without question, that bad faith might limit the otherwise absolute language of the agreement * * * it does not follow that * * * the remaining partners have the burden of establishing good faith”, but the court added (supra, p 684) that "On the other hand, if an expelled partner were to allege and prove bad faith going to the essence, a different case would be presented.” On the instant motion the defendant has clearly demonstrated that the plaintiff resorted to a preliminary injunction to enforce the restrictive covenant solely because the defendant would not agree to change the financial arrangements under the existing contract, which were working to the plaintiff’s financial disadvantage. The plaintiff had no dissatisfaction with the defendant’s abilities or diligence or honesty. The truth is the defendant was too good at her specialty and the plaintiff was being finan*969daily hurt thereby and wanted out. In his effort to escape from his bad bargain he pounced on the restrictive covenant of the agreement and resorted to a preliminary injunction to enforce it and to obtain his ultimate relief, posthaste. The defendant’s affidavits so alleging have clearly raised an issue of bad faith on the plaintiff’s part and the defendant should be given a trial opportunity to prove her allegations, as Gelder indicates.